Citation Nr: 1503906	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-19 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, status-post left pectoral tear with surgical repair and osteoarthritis, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to September 1985, October 1994 to August 1995 and February 2007 to June 2008.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The rating decision denied an increased evaluation for residuals, status-post left pectoral tear with surgical repair and osteoarthritis.  It granted service connection for right knee osteoarthritis and assigned a noncompensable evaluation, effective June 9, 2008.  A March 2010 rating decision assigned a 10 percent evaluation, effective June 9, 2008.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A December 2014 appellant's brief relates that the Veteran contends that the disabilities on appeal are more severe than his ratings suggest.  The brief points out that the most recent VA examination was dated in 2010 and was no longer contemporaneous.  The Board observes that the most recent VA examination of the disabilities on appeal was conducted in February 2010, nearly five years ago.  

Therefore, due to the passage of time and the Veteran's assertions of worsening, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of the service-connected disabilities on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran was entitled to a new evaluation after a two year period between the last VA examination and the veteran's contention that his disability has increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Here, VA is required to afford the Veteran a contemporaneous VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer, 10 Vet. App. at 403 ; see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of the Veteran's residuals, status-post left pectoral tear with surgical repair and osteoarthritis.  The claims file and copies of all relevant records from the Veteran's eFolders must be made available to the examiner.  A complete rationale for all opinions expressed must be provided. 

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of the Veteran's right knee osteoarthritis.  The claims file and copies of all relevant records from the Veteran's eFolders must be made available to the examiner.  A complete rationale for all opinions expressed must be provided.

3.  Then, readjudicate the Veteran's claim.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




